Order entered March 3, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01321-CR
                              No. 05-19-01563-CR

                       DONNIE RAY JONES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-71725-V & F17-57638-V

                                    ORDER

      Appellant’s brief is over thirty days past due. We ORDER the trial court to

conduct a hearing to determine why appellant’s brief has not been filed. In this

regard, the trial court shall make appropriate findings and recommendations and

determine whether appellant desires to prosecute these appeals, whether appellant

has abandoned the appeals, or whether appointed counsel has abandoned the

appeals. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s
presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no

pet.) (per curiam). If appellant is indigent, the trial court is ORDERED to take

such measures as may be necessary to assure effective representation, which may

include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; to Jeff P.

Buchwald; and to the Dallas County District Attorney’s Office.

      These appeals are ABATED to allow the trial court to comply with the

above order. The appeals shall be reinstated twenty days from the date of this order

or when the findings are received, whichever is earlier.

                                             /s/    LANA MYERS
                                                    JUSTICE